Hoke, J".,
concurring: If section 980 of our Registration Laws, commonly known as tbe Connor Act, applies to parol trusts, invalidating them as to subsequent purchasers bolding deeds duly registered, the issues are not fully determinative of tbe controversy, and tbe cause should be remanded for further findings. Owing to tbe way tbe second and third issues are framed, “Is defendant, or any of those under whom be claims, a purchaser for value and without notice of tbe trust?” tbe response “No” may very well signify, and be made on tbe ground, tbat defendant is a purchaser for value, but witb notice. There is evidence to support such a finding, and it has been repeatedly held tbat when tbe Connor Act applies, no notice however formal will affect tbe bolder under a deed first registered on tbe theory tbat tbe act controls tbe rights of tbe parties. Tbe answer, therefore, is not necessarily conclusive.
I am of opinion, however, tbat tbe act in question does not apply to parol trusts and in no way affects them or tbe rules by which they are established and enforced. Drawn witb intelligent care and foresight by our former Associate Justice Connor, now an honored member of tbe Federal bench, it was professedly designed and intended to affect priorities arising from registrations, and from its very nature and purpose, therefore, is restricted to written instruments capable of registration, and tbe act, in terms, applies only to “conveyances of land, contracts to convey, and leases of land for more than three years” — all required to be in writing by other sections of tbe same statute. I conclude, therefore, tbat these trusts, resting in parol and fully recognized by our law (Jones v. Jones, 164 N. C., 320; Gaylord v. Gaylord, 150 N. C., 222; Avery v. Stewart, 136 N. C., 436; Shelton v. Shelton, 58 N. C., 292; Strong v. Glasgow, 6 N. C., 289), are not within tbe meaning, terms, or purpose of tbe Connor Act, and will be enforced against tbe bolder of tbe legal title unless it appears tbat such bolder or some one under whom be claims has acquired such title for a fair and reasonable value and without notice of tbe trust. They were no doubt omitted from tbe Connor Act for tbe reason tbat, being recognized estates oftentimes of tbe greatest merit and incapable of registration because not in writing, it was considered unfair and subversive of right to destroy them in favor of one who bad acquired bis title witb full notice of their existence.
This then being tbe correct position and tbe verdict on tbe first issue having established tbe existence of tbe trust estate, tbe findings on tbe *327second and third issues, if they do not necessarily negative both of. tbe requirements for tbe protection of defendant’s title, assuredly determine tbat one of the essentials is lacking; either that no adequate value was paid or, which is more probable, that the defendant and all under whom he claimed the property had full notice of the trust estate and of the facts and circumstances by which it was created and, concurring in the view that, on the facts of this record, the statute of limitations does not operate in defendant’s'favor, I am of opinion that the decree upholding the trust should be affirmed.